Title: To Thomas Jefferson from Thomas Mann Randolph, 6 February 1802
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
            Edgehill Feb. 6. 1802
          
          Mr Lillie has called since last post to request I would explain to you a blunder of John Perrie who wrote the letter for him informing you of the purchases of supplies he had made to be met by remittance from you. The pork was bought of Reuben Burnley alone to am’t. of £:35.6.10 which sum Dr. Wardlaw has paid and written to you to request you would replace it in Philada. for him. Perries mispelling Burnleys name made you suppose purchases had been made from two persons which was not the case: the 112.$.50. lie in Richmond unapplied and 1.£.6 more than due to H. Allen remains in Lillies hands. The money inclosed to me came in good time and no inconvenience arose to any one from Marthas waiting for me to deliver it to Lillie, which she did because she expected me hourly and did not advert to the propriety of immediately dispatching such a thing.—Every thing goes so smoothly in your affairs here under Lillie and your chief interest in Cravens (the peace of the negroes) is on such good ground I have nothing to communicate respecting them. I am satisfied since the return of my messenger from Bedford who accompanied Griffins foreman home that his conduct there has not been far from what his character promised and that the discontent with him arose from some delinquency in the neighbourhood by them which was about to be discovered & punished. The children, Martha & Virginia are all in the most perfect health. The good temper and promising qualities of the children, their steady health, fine growth & progress in their education which she directs & labors with all her powers make her feel and declare herself frequently to be as happy as any person on earth.
          with sincerest attachment & affection
          
            Th: M. Randolph
          
        